Title: To George Washington from Major General Stirling, 28 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George

 

Dr Sir
Radnor [Pa.] Decemr 28th 1777. Noon

I received your Excellency letter of Yesterday’s date. the inclosed note I received about an hour ago from Colonel Barber the same Intelligence is Confirmed by another Come in to another Quarter, I have sent out what light [Horse] were here for further Confirmation of it, and have ordered the Troops in Case it be true immediately to Search every house within their late lines for Straglers of which I do not doubt they will find many who Shelter themselves from the Stormy weather. there are several Substantial people who have been dealing largely with the Enemy for provisions about Chester, Marcus Hook, &c., I propose getting them taken tomorrow, & can have the Witnesses here the same time, with your Excellency permission, I will have them tried on the Resolve of Congress regulating that Matter; which expire’s the first of January; an Example or two of these principals will have a better Effect, than the punishment of fifty of the small pedlars; these have dealt by whole Sale.
Our Men are almost worn out, but they bear it patiently & I wish I could Indulge them with some whisky but there is not a drop here. I am Your Excellency’s Most Obedient H. Servt

Stirling,


The enclosed from Capt. Smith of the light Horse is this Moment Come to hand. one oClock Colonel Morgan & Colonel Malcolm who with all the troops lay last night within four Miles of their flank must have been aprized of this Movement some hours ago; but I have not heard of either of them this morning.


Stirling,
